1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT

9                            NORTHERN DISTRICT OF CALIFORNIA

10
11 JOHN DOE,                                      Case No. 4:18-cv-04622-YGR

12              Plaintiff,                        Honorable Yvonne Gonzalez Rogers,
                                                  Courtroom: 1 - 4th Floor - Oakland
13       vs.

14 METROPOLITAN LIFE INSURANCE                    [PROPOSED] ORDER DISMISSING
     COMPANY,                                     ACTION WITH PREJUDICE
15
                Defendant.                        [FRCP 41(a)(1)]
16
17                                                Complaint Filed: July 31, 2018

18
19
20
21
22
23
24
25
26
27
28
                                       [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
                                                                   Case No. 4:18-cv-04622-YGR
1                                           [PROPOSED] ORDER
2
3             Pursuant to the stipulation of the parties, the above-entitled action is hereby dismissed in
4    its entirety with prejudice as to all parties. Each party shall bear his or its own attorneys’ fees and
5    costs.
6
7             IT IS SO ORDERED.
8
9    Dated: December 6, 2019                      _______________________________
                                                  YVONNE GONZALEZ ROGERS
10                                                UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                      1
                                                [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
                                                                            Case No. 4:18-cv-04622-YGR
                                                                                            1013748\304794752.v1
